/FTUEvIN CLERKS OFPICE     X
                                                                 This opinion was
                                                               .filed for record
anSIE COURT.3WE OF VtiASHMSTQIi                              at o^M on'^A^d^.Qo9o
    0Ara_JAN2_iili21l!
                                                                Susan L. Carlson
        GHm^jusnce                                             Supreme Court Clerk




       IN THE SUPREME COURT OF THE STATE OF WASHINGTON


   JESSICA WRIGLEY,individually, and as
   Personal Representative for the Estate of         No. 96830-6
   A.C.A, Deceased, and O.K.P., a minor child,
   and I.T.W., a minor child, by and through their
   biological mother, JESSICA WRIGLEY,

                                  Respondent,

           V.                                        En Banc


   STATE OF WASHINGTON;DEPARTMENT
   OF SOCIAL & HEALTH SERVICES;
   DONALD WATSON & "JANE DOE"
   WATSON,husband and wife, individually and
   the marital community thereof;
   ALESSANDRO LAROSA & "JOHN DOE"
   LAROSA, husband and wife, individually and
   the marital community thereof; RACHEL
   WHITNEY &"JOHN DOE" WHITNEY,
   husband and wife, individually and the marital
   community thereof; JENNIFER GORDER &
  "JOHN DOE" GORDER,husband and wife,
   individually and the marital community
  thereof;"JOHN DOE" Social Worker &
  "JANE DOE" Social Worker, husband & wife,
   individually and the marital community
   thereof, 1 through 5,

                                  Petitioners.
                                                     Filed        JAN 2 3 2020
Wrigley v. State, No. 96830-6


       JOHNSON,J.—This case requires us to interpret former ROW 26.44.050

(1999)to determine whether the Department of Social and Health Services

(DSHS)' received a "report concerning the possible occurrence of abuse or

neglect" sufficient to invoke its duty to investigate. Here, Jessica Wrigley brought

a negligent investigation claim against DSHS based on the placement of her son,

A.A., with his biological father, Anthony Viles, during dependency hearings.

Within three months of the placement, tragically, Viles killed A.A. The superior

court dismissed the claim on summary judgment, finding that the duty to

investigate was never triggered. In a split opinion, the Court of Appeals reversed

and held that the duty was triggered by Wrigley's prediction that Viles would harm

A.A. We reverse the Court of Appeals. Under the facts of this case, a report

predicting future abuse absent evidence of current or past conduct of abuse or

neglect does not invoke the duty to investigate under former RCW 26.44,050.

                       FACTS AND PROCEDURAL HISTORY


       A.A. was the six-year-old son of Wrigley and Viles. A.A. lived with his

mother and stepfather, the Wrigleys, until DSHS received its sixth referral alleging




      'Subsequent to the filing of this case, on July 1, 2018, the powers, duties, and functions
of the Children's Administration within that department were transferred to the newly formed
Department of Children, Youth, and Families. RCW 43.216.906. For the purposes of this case,
the department will be referred to as DSHS.
Wrigley v. State, No. 96830-6


abuse and neglect by the Wrigleys and removed him from the home. A.A. was

placed in shelter care, and DSHS filed a dependency petition.

       At a family team decision-making meeting in early October 2011, Wrigley

reported to DSHS representatives that Viles had a criminal history, reputation for
domestic violence, and a record of previously abusing alcohol and drugs. She

described that six years before, he had dragged her by the hair and threatened to

kill her by cutting off her head and running her over, which led her to obtain a

restraining order against him. Then, in late October, Wrigley called the assigned

social worker, Don Watson, and notified him of the prior restraining order and that

Viles had a criminal history, had been arrested for providing alcohol to a minor,

and had never met A.A.


       In November 2011, DSHS notified Viles of A.A.'s shelter care status, and

Viles requested placement of A.A. with him, although he had no prior contact with

A.A. Viles, who lived in Idaho, promptly provided six references; they all offered

positive perspectives on his parenting skills with his biological daughter and

fiancee's daughters.^ DSHS ran a background check and found nothing

disqualifying, although he had some criminal history.


       ^ The references noted that he "would be 'a positive father figure for [A.A.],'" was a
'"[pjatient, strong character, and very loving with his daughters,"' and "is a positive caretaker."
Clerk's Papers at 250, 251. They emphasized his positive discipline techniques and did not report
any cautions of abuse or neglect of children.
Wrigley v. State, No. 96830-6


       Viles formally petitioned for placement, and the court held two hearings—

Wrigley did not attend either one. At the first hearing on January 30, 2012, the

only concern about Viles was the lack of a preexisting relationship. Wrigley's

counsel represented,"[M]y client has no strong position either way." Clerk's

Papers(CP)at 305. The court temporarily placed A.A. with Viles for 30 days. On

February 13, 2012, Wrigley called Watson, opposing the placement and claiming

she never told her attorney she had no objections. She insisted that if A.A.

remained with Viles,'"he would be dead within six months.'" CP at 880, 1516.

       A week later, at the follow-up hearing, Watson and A.A.'s therapist reported

the placement was positive. The court dismissed the petition with Wrigley's

attorney in agreement. A.A. remained with Viles. In a tragic turn of events, A.A.

died in April 2012 after Viles struck him on the head.^

       Wrigley brought suit against the State and DSHS and asserted numerous

claims: negligent investigation based on former RCW 26.44.050, wrongful death,

outrage, loss of consortium, negligent misrepresentation, survival action, negligent

training/supervision, and publication of private facts. The superior court found that

all negligence-based claims arose under former RCW 26.44.050 and granted

DSHS's partial summary judgment motion, dismissing all claims except outrage.



        Viles was subsequently convicted of manslaughter.
Wrigley v. State, No. 96830-6


negligent misrepresentation, and publication of private facts. It found that the only

allegations of abuse were against the Wrigleys and that DSHS did not owe a duty

to plaintiffs because it never received a sufficient report to trigger that duty. It

subsequently dismissed the remaining claims on summary judgment.

       In a split published-in-part opinion, the Court of Appeals reversed the order

of summary judgment as to the negligence claims based on former RCW 26.44.050

and remanded for trial.'^ The Court of Appeals concluded that DSHS' duty to

investigate under former RCW 26.44.050 is triggered by "reports suggesting a

reasonable possibility of future abuse or neglect if the placement [decision] is

made." Wrigley v. State, 5 Wn. App. 2d 909, 929,428 P.3d 1279 (2018). It held

that Wrigley's communications triggered the duty to investigate because they

suggested a "palpable danger to A.A. if he were placed with Viles." Wrigley, 5

Wn. App. 2d at 931. The interpretation was grounded in the statute's purpose as

laid out in Tyner v. Department ofSocial & Health Services, 141 Wn.2d 68, 1 P.3d

1148 (2000), and the scope of the duty analyzed in M.W. v. Department ofSocial

& Health Services, 149 Wn.2d 589, 70 P.3d 954 (2003).




       ^ The Court of Appeals also reversed the trial court's denial of a motion to amend the
complaint and remanded to allow plaintiffs to amend their complaint to add alternative
negligence theories. That holding was not challenged.
Wrigley v. State, No. 96830-6


       The Court of Appeals' dissent opined that the majority's interpretation of

"report" expands the scope of DSHS' duty to investigate too far and that Wrigley's

statements did not trigger the duty. The dissent concluded that the communications

did not allege any acts of abuse or neglect of a child by Viles as required by the

statutory definitions of"abuse or neglect" and "negligent treatment or

maltreatment," as provided under former RCW 26.44.020(1) and (14)(2010).

Under the facts of this case, the dissent reasoned,"RCW 26.44.050 imposes no

such duty here." Wrigley, 5 Wn. App. at 940 (Sutton, J., dissenting in part).

       DSHS petitioned for review on the sole issue of whether Wrigley's

predictions offuture abuse constituted a "report concerning the possible

occurrence of child abuse or neglect" invoking its duty to investigate under former

RCW 26.44.050.^ Pet. for Review at 12. We granted review. Wrigley v. State, 193

Wn.2d 1008, 439 P.3d 1065 (2019).

                                        ANALYSIS


       This case involves the somewhat unique issue of what statements qualify as

a "report" and, more specifically, can a prediction of future harmful conduct

against a parent trigger the.duty to investigate. The Court of Appeals has briefly

touched on the scope of a duty-triggering report, properly recognizing that the


       ^ The Washington State Association of Municipal Attorneys filed a brief as amicus curiae
in support of petitioner, DSHS.
Wrigley v. State, No. 96830-6


issue should be resolved on a case-by-case basis. Yonker v. Dep't ofSoc. & Health

Servs., 85 Wn. App. 71, 81,930 P.2d 958 (1997).

       Generally, a report initiates the dependency process. The duty to investigate

cannot be invoked until receipt of a report. Former RCW 26.44.050. DSHS argues

that its duty to investigate is invoked by reports alleging past conduct of child

abuse or neglect, and Wrigley's statement that if A.A. was left with Viles he

"would be dead within six months" contained only future predictions that are

insufficient to warrant further investigation. Wrigley defers to the Court of Appeals

ruling and argues that her communications constituted a report "suggesting a

reasonable possibility offuture abuse or neglect." Resolution ofthis issue requires

interpretation of former RCW 26.44.050.

      The statute provides, in relevant part:

             Upon the receipt of a report concerning the possible occurrence
      of abuse or neglect, the law enforcement agency or the department of
      social and health services must investigate and provide the protective
      services section with a report in accordance with chapter 74.13 RCW,
      and where necessary to refer such report to the court.

Former RCW 26.44.050. Our inquiry focuses on the language "report concerning

the possible occurrence of abuse or neglect."

      The meaning of a statute is reviewed de novo. Our ultimate objective is to

ascertain and carry out the legislature's intent. Plain meaning is discerned from the

language, the statute's context, related provisions, and the statutory scheme as a
Wrigley v. State, No. 96830-6


whole. Gorre v. City ofTacoma, 184 Wn.2d 30, 37, 357 P.3d 625 (2015). We

construe the statute as a whole, giving effect to all of the language used and

interpret provisions in relation to one another. Dep't ofEcology v. Campbell &

Gwinn, LLC, 146 Wn.2d 1, 9-12, 43 P.3d 4(2002).

      First, the ordinary meaning of"report concerning the possible occurrence of

abuse or neglect" is ambiguous as to whether it encompasses allegations of future

conduct. Chapter 26.44 RCW does not define "report," and the ordinary dictionary

definition is "something that gives information." Webster's Third New

International Dictionary 1925 (2002). "Possible" has several ordinary

meanings, including "that may or may not occur." Webster's,supra, at 1771.

"Occurrence" means "[sjomething that happens or takes place." Black's Law

Dictionary 1299(11th ed. 2019). This language indicates that "possible

occurrence" could encompass a communication concerning a future prediction of

abuse, ongoing abuse, or completed instances of abuse. However, the statutory

terms must be viewed in the context of the statute as a whole. One Pac. Towers


Homeowners'Ass'n v. HAL Real Estate Invs., Inc., 148 Wn.2d 319, 330, 61 P.3d

1094 (2002).

      The statute defines "abuse or neglect" as

      sexual abuse, sexual exploitation, or injury of a child by any person
      under circumstances which cause harm to the child's health, welfare.
Wrigley v. State, No. 96830-6


       or safety, ... or the negligent treatment or maltreatment of a child by
       a person responsible for or providing care to the child.

Former RCW 26.44.020(1)(emphasis added). "Negligent treatment or

maltreatment" is defined as

       an act or a failure to act, or the cumulative effects of a pattern of
       conduct, behavior, or inaction, that evidences a serious disregard of
       consequences of such magnitude as to constitute a clear and present
       danger to a child's health, welfare, or safety .... [Ejxposure to
       domestic violence as defined in RCW 26.50.010 that is perpetrated
       against someone other than the child does not constitute negligent
       treatment or maltreatment in and of itself.

Former RCW 26.44.020(14).

       The definition of"abuse or neglect" requires both (1)"sexual abuse, sexual

exploitation, or injury of a child" and (2)"circumstances which cause harm to the

child's health, welfare, or safety." Where, as in this case, no conduct of"sexual

abuse, sexual exploitation, or injury of a child" has occurred, there are no

"circumstances" in existence "which [would] cause harm to the child's health,

welfare, or safety." Additionally, the definition of"negligent treatment or

maltreatment" identifies "an act or a failure to act, or the cumulative effects of a

pattern of conduct, behavior, or inaction," evidencing that reports must contain

existing conduct. Former RCW 26.44.020(14).

       Several related provisions offer further guidance. RCW 26.44.030 and RCW

26.44.040 contain the word "reports" in their title and evidence that reports are
Wrigley v. State, No. 96830-6


intended to be backward looking, grounded in some past conduct. We may look to

these related provisions for guidance because they address the same "reports" at

different stages of the process—^the duty to report(RCW 26.44.030,.040) and the

duty to investigate once reports are received(RCW 26.44.050).

       Former RCW 26.44.030(1 l)(a)(2009) states,"For reports of alleged abuse

or neglect that are acceptedfor investigation by the department, the investigation

shall be conducted" within a specific time frame.(Emphasis added.) This language

informs that not all communications made to DSHS qualify as duty-triggering

"reports." Only a specific class ofreports will warrant DSHS' duty to investigate—

those involving alleged abuse or neglect.

      Further, former RCW 26.44.030(1) and (3)use past tense to describe

incidents to be reported. Where a reasonable belief that "a child has suffered abuse

or neglect" exists, certain professionals must report such incidents. Former RCW

26.44.030(l)(a)(emphasis added). The same language is used to describe

incidents that "[a]ny other person" may report. Former RCW 26.44.030(3). These

subsections incorporate RCW 26.44.040, which defines the required criteria for a

report.

      Reports themselves must contain, if known,information ofthe "nature and

extent" ofthe "alleged" injury, neglect, or abuse. Former RCW 26.44.040(2010)



                                         10
Wrigley v. State, No. 96830-6


(titled "Reports—Oral, written—Contents").^ Where no conduct has yet occurred,

there can be no information to convey on the "nature and extent" of any injury,

neglect, or abuse. The word "alleged" also indicates that the event reported must

be verified true or not. See Black's,supra, at 94(defining "alleged" as

"[ajsserted to be true as described"). If an act has not yet occurred, it cannot be

determined true or false; under this provision, the event must have already

occurred or be currently ongoing.

       The overall statutory purpose and scheme confirm that a report must allege

some previous or existing behavior or conduct concerning the child. DSHS argues

that allowing reports offuture conduct that has not yet occurred frustrates its other

obligations within the shelter care and dependency processes. We agree. For

instance, after a sufficient report is received, a social worker is assigned to

investigate. When the investigation is complete, DSHS is statutorily mandated to



       ^ Former RCW 26.44.040 in full: "An immediate oral report must be made by telephone
or otherwise to the proper law enforcement agency or the department of social and health
services and, upon request, must be followed by a report in writing. Such reports must contain
the following information, ifknown:
        "(1)The name, address, and age ofthe child;
        "(2)The name and address of the child's parents, stepparents, guardians, or other persons
having custody ofthe child;
        "(3)The nature and extent ofthe alleged injury or injuries;
        "(4)The nature and extent ofthe alleged neglect;
        "(5)The nature and extent ofthe alleged sexual abuse;
        "(6) Any evidence of previous injuries, including their nature and extent; and
        "(7) Any other information that maybe helpful in establishing the cause ofthe child's
death, injury, or injuries and the identity ofthe alleged perpetrator or perpetrators."


                                               11
Wrigley v. State, No. 96830-6


make a finding of whether the report is founded or unfounded. Former RCW

26.44.030(1 l)(a). The chapter defines "founded" as a "determination following an

investigation by the department that, based on available information, it is more

likely than not that child abuse or neglect did occur.'" Former RCW 26.44.020(9)

(emphasis added)."Unfounded" means that "more likely than not, child abuse or

neglect did not occur, or that there is insufficient evidence for the department to

determine whether the alleged child abuse did or did not occur." Former RCW

26.44.020(24)(emphasis added). DSHS correctly contends that it would be

impossible to make a finding of whether child abuse "did or did not occur" on a

report based on speculation of future abuse because there would be nothing to

assess. Thus, some conduct or incident must exist to make a finding of whether

child abuse or neglect occurred.

       This interpretation is consistent with the statutory declaration of intent:

      [IJnstances of nonaccidental injury, neglect, death, sexual abuse and
      cruelty to children by their parents, custodians or guardians have
      occurred, and in the instance where a child is deprived of his or her
      right to conditions of minimal nurture, health, and safety, the state is
      justified in emergency intervention based upon verified information;
      and therefore the Washington state legislature hereby provides for the
      reporting of such cases to the appropriate public authorities.

Former RCW 26.44.010 (1999). Here, the statute evinces that reports are

backward looking. The statute declares that chapter 26.44 RCW "provides for

the reporting of such cases" that justify emergency intervention. In describing

                                           12
Wrigley v. State, No. 96830-6


"such cases," the statute utilizes a past tense description of"instances of

nonaccidental injury, neglect, death,[and] sexual abuse" that "have occurred,"

or "instance[s] where a child is deprived of. . . conditions of minimal nurture,

health, and safety." Former RCW 26.44.010. It then provides that "as a result

of such reports," the department should take efforts to "preventfurther abuses,

and to safeguard the general welfare of such children." Former RCW 26.44.010

(emphasis added). This consistent use of past tense and the term "instances"

indicate that the legislature intended the reports to be based on existing

conduct, not on future speculation.

      For the statute to remain harmonious with constitutional familial rights, it

requires existing conduct that has already occurred. Tyner emphasized that RCW

26.44.050 has two core purposes: to protect children and to preserve the integrity

of the family specifically to protect from unwarranted separation. Tyner, 141

Wn.2d at 79. This purpose is consistent with the recognition that parents possess a

fundamental liberty and privacy interest in the care, custody, and companionship of

their children. In re Welfare ofSumey, 94 Wn.2d 757, 762, 621 P.2d 108 (1980).

Only where parental actions or decisions conflict with the physical or mental

health of the child does the State possess a parens patriae right to intervene.

      The right is recognized in chapter 13.34 RCW,which governs the

dependency process. The legislature declared that "the family unit is a fundamental

                                          13
Wrigley v. State, No. 96830-6


resource of American life which should be nurtured. . . . [It] should remain intact

unless a child's right to conditions of basic nurture, health, or safety is

jeopardized." RCW 13.34.020. Chapter 26.44 RCW also recognizes "[t]he bond

between a child and his or her parent, custodian, or guardian is of paramount

importance, and any intervention into the life of a child is also an intervention into

the life of the parent." Former RCW 26.44.010. A natural parent is the preferred

placement for a child who is declared dependent or in shelter care, and the court

will defer to a natural parent's placement choice. See RCW 13.34.065(5)(a),

.260(1).

       To balance the integrity ofthe family and the welfare of children in the

context of investigations, we have not recognized a general tort claim of negligent

investigation. The negligent investigation claim—limited to the duty to investigate

of RCW 26.44.050—is a "narrow exception." M.W., 149 Wn.2d at 601. DSHS

would unnecessarily infringe on the integrity ofthe family if it were directed to

investigate a mere prediction that something bad would occur. This would defeat

the intentionally narrow confines of the negligent investigation claim.

       Wrigley argues that a duty must be invoked here, otherwise children will not

be adequately protected from future abuse. We disagree. Requiring existing

conduct to trigger the duty to investigate does not necessarily mean that DSHS

must wait for the child to be harmed before taking any action. Conduct that

                                           14
Wrigley v. State, No. 96830-6


"constitute[s] a clear and present danger" to the child's welfare will still trigger the

action even where no harm has occurred yet. Former RCW 26.44.020(14). DSHS

owes other statutory obligations to protect children within chapter 74.13 RCW

(outlining services and duties of DSHS)and chapter 13.34 RCW (outlining

dependency, shelter care, and termination of parental rights processes). For

example, chapter 74.13 RCW,which is expressly referenced in the statute, includes

a provision mandating that.DSHS investigate before harm occurs. DSHS has a duty

to investigate complaints concerning a caretaker's "recent act or failure to act. . .

that presents an imminent risk of serious harm." RCW 74.13.031(3). The

complaints specified in RCW 74.13.031(3) require existing conduct—an act or

failure to act—to trigger the duty to investigate. It follows then that the duty to

investigate offormer RCW 26.44.050, which implicates tort liability, also requires

an allegation of past or current conduct.

      In this case, Wrigley's prediction that A.A."would be dead within six

months" was not a report sufficient to trigger the duty to investigate. It did not

allege past or current conduct of abuse or neglect by Viles toward A.A. Until the

temporary placement in January 2012, Viles had no contact with A.A. Wrigley's

prediction did not allege that Viles engaged in any past or current sexual abuse,

sexual exploitation, or injury of a minor child, constituting abuse or neglect as

provided in former RCW 26.44.020(1). It also did not identify an act, a failure to

                                            15
Wrigley v. State, No. 96830-6


act, or a pattern of behavior evidencing a "clear and present danger to a child's

health, welfare, or safety," to constitute negligent treatment or maltreatment under

former RCW 26.44.020(14). Since DSHS did not receive a report of any past or

current conduct indicating abuse or neglect by Viles against A.A., the duty to

investigate was not triggered.

                                       CONCLUSION


       We find that DSHS never received a report involving conduct of abuse or

neglect of A.A. by Viles. Since no report was received, the duty to investigate was

not triggered. Since we find the statutory duty to investigate was never triggered,

we do not evaluate the sufficiency of any investigation that DSHS performed.^ We

reverse the Court of Appeals, reinstate the superior court's dismissal ofthe original




       ^ Wrigley's legitimate concerns of Viles's prior acts of domestic violence against her
cannot alone form the basis of a sufficient report of child abuse or neglect of A.A. under former
RCW 26.44.050. See former RCW 26.44.020(14). This allegation may be appropriately
addressed in a general negligence claim on remand.


                                                16
Wrigley v. State, No. 96830-6


negligence-based claims, and remand for further proceedings.




WE CONCUR:




                                       17
 Wrigley v. State
(Stephens, CJ., concurring)




                                    No. 96830-6




      STEPHENS, C.J.(concurring)—^Near the end of dependency and placement

proceedings, Jessica Wrigley warned the State of Washington that her son, A.A.,

would be dead within six months if the State sent him to live with his biological

father. Despite this report, the State placed the child with the father. A.A. died from

physical abuse eight weeks later. Wrigley sued the State based on an alleged

violation of the State's duty to investigate under former RCW 26.44.050 (1999).

The narrow question before us is whether the direct implied cause of action arising

under this statute encompasses Wrigley's claim. I agree with the majority that it

does not but for different reasons than the majority offers. Because this statute

governs only when the State initiates an investigation into allegations of child abuse

or neglect and does not address placement decisions once a child is in the State's

protective custody, it is not applicable to the situation presented here. But our

decision in this case should go no further than recognizing that the State did not have
Wrigley v. State, 96830-6(Stephens, CJ., concurring)




a duty to investigate under this particular statute. I agree with the majority that, on

remand, Wrigley may be able to show the State had a common law duty to

investigate her allegations. Accordingly, I concur.

                           FACTUAL BACKGROUND


      Wrigley and Anthony Viles met in Idaho in December 2004. Wrigley became

pregnant with their son, A.A., a few months later. Viles soon began to abuse

Wrigley, first verbally and later physically. Viles dragged Wrigley up a staircase by

her hair, threatened to cut off her head, and tried to run her over with his vehicle.

Fearing for her safety and that of her unborn child, Wrigley sought and obtained a

protection order against Viles in the months before A.A. was bom.

      A brief review of Viles's history shows Wrigley's fears were well founded.

Between 1998 and 2001, Viles was repeatedly held in juvenile detention for

assaultive behavior and threats of suicide. During his detention at a psychosocial

rehabilitation center in Idaho, Viles had to be physically restrained after assaulting

another inmate. Over the years, several members of Viles's family—including his

mother, grandfather, and another girlfriend—^had called law enforcement to report

domestic disturbances involving Viles. Before meeting Wrigley, Viles had pleaded

guilty to battery and disturbing the peace in connection with a domestic disturbance.




                                         -2-
Wrigley v. State, 96830-6(Stephens, CJ., concurring)




      Wrigley's fears were further substantiated by Viles's behavior after she

obtained the protection order. Over the next few years, Viles pleaded guilty to

contributing to the delinquency of a minor, was charged with unlawful entry after

breaking into an ex-girlfriend's fiance's property, and threatened to break another

relative's neck. This last incident came in December 2011, only one month before

the State recommended placing A.A. in Viles's care.

      Prior to the State's placement decision, A.A. had never met or lived with

Viles. A.A. was living with Wrigley and her husband. Tared Wrigley, when the State

initiated dependency proceedings in 2011. There is no dispute that the proceedings

were justified by reports of abuse and neglect of A.A. by Wrigley and her husband.

      After both A.A. and his younger brother were removed from the Wrigleys'

care, the State located Viles, who expressed interest in seeking custody of A.A. The

State was aware at that time of Wrigley's concerns about Viles's prior violent

behavior. During a family team decision meeting in September 2011, Wrigley had

informed case workers that she had a prior restraining order against Viles because

of his history of domestic violence and substance abuse issues. Wrigley described

how Viles had threatened to cut off her head, had tried to run her over, and had

dragged her up a staircase by her hair. Wrigley also described Viles's criminal




                                         -3-
Wrigley v. State, 96830-6(Stephens, C.J., concurring)




history and said Viles had garnered a reputation for violence during his detention at

the psychosocial rehabilitation center in the early 2000s.

      Noting Wrigley's concerns, the State conducted a series of background

checks, criminal history searches, and interviews to determine Viles's fitness as a

parent.   It determined nothing in Viles's criminal history was disqualifying.

Investigators interviewed six character references, all of whom testified Viles was a

good father to his biological daughter and his fiancee's children. On this basis, the

dependency court allowed A.A. to live with Viles for 30 days, during which social

workers and A.A.'s therapist checked in with A.A. multiple times. They found no

indication that Viles abused or neglected A.A. during that time.

      However, A.A.'s social worker did not believe he had the authority to use

available tools that would have resulted in a more thorough background check,

which would have alerted the State to Viles'sjuvenile battery conviction, his history

ofanger issues, and a parenting assessment completed as part ofan unrelated custody

dispute. Nor did the social worker conduct follow-up investigations into Viles's

behavior that led Wrigley to seek a protection order in 2005. This remained the case

even after Wrigley called the social worker to remind him of Viles's history of

violence. It was during this call that Wrigley said A.A. would be "dead within six

months" if he were sent to live with Viles. Clerk's Papers(CP)at 880.


                                          -4-
Wrigley v. State, 96830-6(Stephens, C.J., concurring)




      Despite this stark warning, at the placement hearing, the State highlighted

only the positive aspects of A.A.'s potential placement with Viles. In Wrigley's

absence, her attorney suggested she was in agreement with dismissing the

dependency petition upon A.A.'s placement with Viles. The court explicitly found

that placement with Viles was in A.A.'s best interest and dismissed the dependency

petition, sending A.A. to live with Viles permanently.

      Eight weeks later, A.A. died from his father's physical abuse. Viles was

ultimately convicted of manslaughter.

                         PROCEDURAL BACKGROUND


      Wrigley filed this lawsuit against the State of Washington in 2014, alleging,

inter alia, that the State violated its duty to investigate reports concerning the

possible occurrence ofabuse or neglect by Viles under former RCW 26.44.050. The

State answered that it never received a report that triggered its duty under this statute

and moved for summary judgment on this ground. The trial court granted partial

summary judgment, dismissing most of Wrigley's claims. The trial court then

denied Wrigley's motion to amend her complaint to add common law negligence

claims and granted the State's second summary judgment motion, dismissing the

remainder of Wrigley's claims. The trial court denied Wrigley's motion for

reconsideration, so she appealed. The State cross appealed.


                                          -5-
Wrigley v. State, 96830-6(Stephens, CJ., concurring)




      A divided panel of the Court of Appeals reversed the trial court's grant of

partial summary judgment as to Wrigley's negligence claim under former RCW

26.44.050. The Court of Appeals reasoned that statute imposes a duty on the State

to investigate "reports suggesting a reasonable possibility of future abuse or

neglect," and determined Wrigley's prediction of A.A.'s death at Viles's hands

alerted the State to a "palpable danger" offuture abuse more than sufficient to trigger

its duty to investigate. Wrigley v. State,5 Wn. App.2d 909,929,931,428 P.3d 1279

(2018). In an unpublished portion ofthe opinion,the Court of Appeals also held the

trial court abused its discretion when it denied Wrigley's motion to amend her

complaint. The Court of Appeals remanded and directed the trial court to allow

Wrigley to amend her complaint to add a number of claims, including alternative

theories of negligence arising from the State's common law duties.

      The State appealed, challenging only the holding that Wrigley's prediction of

A.A.'s death constituted a "report concerning the possible occurrence of child abuse

or neglect" triggering its duty to investigate under former RCW 26.44.050. Pet. for

Review at 12. We granted review. Wrigley v. State, 193 Wn.2d 1008 (2019).

                                    ANALYSIS


      The sole question in this case is whether Wrigley can sue the State for

negligent investigation under former RCW 26.44.050. Wrigley argues her warning


                                         -6-
Wrigley v. State, 96830-6(Stephens, C.J., concurring)




to the State, including that A.A. would be "dead within six months" if he were sent

to live with Viles, CP at 880, constituted a report concerning the possible occurrence

of abuse and neglect triggering the State's statutory duty to investigate, and that the

State breached this duty by placing A.A. with Viles. The State counters that

Wrigley's warning did not trigger its duty to investigate because former RCW

26.44.050 does not include a duty to investigate allegations offuture abuse made in

the course of ongoing dependency and placement proceedings.

      Like the majority, I ultimately agree that the State owed Wrigley no duty

under former RCW 26.44.050. But unlike the majority, I would not rely on other

provisions within chapter 26.44 RCW to conclude Wrigley carmot succeed in her

claim because her waming did not involve allegations ofpast abuse. Instead,I would

hold that Wrigley's claims do not fall within the scope ofthe statute's implied cause

of action because former RCW 26.44.050 does not concern placement decisions

during an ongoing dependency matter.            I would not otherwise opine about

allegations of past versus possible future abuse, as there may be other situations in

which allegations of potential abuse are sufficient to trigger the State's duty to

investigate under RCW 26.44.050. I see no reason to preemptively foreclose such

claims here.




                                          -7-
Wrigley v. State, 96830-6 (Stephens, C.J., concurring)




      A. Wrigley Did Not State a Cognizable Claim within the Implied Cause of
      Action We Have Recognized under Former RCW 26.44.050 Because the
      State's Investigation Was Not Governed by That Statute

      Whether Wrigley can sue the State under former RCW 26.44.050 presents a

question of statutory interpretation, which is a question of law we review de novo.

Dep't ofEcology v. Campbell & Gwinn,LLC, 146 Wn.2d 1,9,43 P.3d 4(2002). To

determine the statute's plain meaning, we look to "the ordinary meaning of the

language at issue,the context ofthe statute in which [the relevant] provision is found,

related provisions, and the statutory scheme as a whole." State v. Engel, 166 Wn.2d

572,578,210 P.3d 1007(2009)(citing State v. Jacobs, 154 Wn.2d 596,600-01,115

P.3d281 (2005)).

      Former RCW 26.44.050 provides that

      Upon the receipt of a report concerning the possible occurrence of abuse or
      neglect, the law enforcement agency or the department of social and health
      services must investigate and provide the protective services section with a
      report in accordance with chapter 74.13 RCW,and where necessary to refer
      such report to the court.
             A law enforcement officer may take, or cause to be taken, a child into
      custody without a court order if there is probable cause to believe that the
      child is abused or neglected and that the child would be injured or could not
      be taken into custody ifit were necessary to first obtain a court order pursuant
      to RCW 13.34.050. The law enforcement agency or the department ofsocial
      and health services investigating such a report is hereby authorized to
      photograph such a child for the purpose of providing documentary evidence
      of the physical condition of the child.




                                            -8-
Wrigley v. State, 96830-6(Stephens, C.J., concurring)




This statute imposes on the State a duty to investigate allegations of child abuse but

does not provide an explicit remedy ifthe State breaches that duty. Recognizing that

'"a legislative enactment may be the foundation ofa right ofaction'" even when that

right of action is not explicit in the legislative text, we have determined that former

RCW 26.44.050 implies a cause of action for claims of negligent investigation

against the State. Tyner v. Dep't ofSoc. & Health Servs., 141 Wn.2d 68, 77, 1 P.3d

1148 (2000) (internal quotation marks omitted) (quoting Bennett v. Hardy, 113

Wn.2d 912, 919, 784 P.2d 1258 (1990)); see also M.W. v. Dep't ofSoc. & Health

Servs., 149 Wn.2d 589, 602,70 P.3d 954(2003)(recognizing cause of action where

the State gathered incomplete or biased information that resulted in a harmful

placement decision, such as allowing a child to remain in an abusive home, placing

a child in an abusive home, or removing a child from a nonabusive home).

      However, this cause of action is not a remedy for every harm caused by the

State. See M.W., 149 Wn.2d at 598 ("Because the cause of action of negligent

investigation originates from the statute, it is necessarily limited to remedying the

injuries the statute was meant to address."). We have repeatedly declined to expand

the implied cause of action under former RCW 26.44.050 to other parties or other

harms that arise as a result of the State's investigation. See Ducote v. Dep't ofSoc.

& Health Servs., 167 Wn.2d 697, 706, 222 P.3d 785 (2009)(rejecting stepparents'


                                          -9-
Wrigley v. State, 96830-6(Stephens, C.J., concurring)




negligent investigation claims under RCW 26.44.050 because the class of persons

protected by the statute includes only children, parents, or guardians of children);

M.W., 149 Wn.2d at 601 (rejecting minor's negligent investigation claims under

RCW 26.44.050 where the alleged harm was not a harmful placement decision);

Roberson v. Perez, 156 Wn.2d 33, 46-48, 123 P.3d 844(2005)(rejecting negligent

investigation claims under RCW 26.44.050 to include harms caused by

'"constructive placement' decisions"). Today,I would decline to extend the implied

cause of action under former RCW 26.44.050 to include another type of

investigation—namely, the State's investigation into whether living with Viles

would be a suitable placement for A.A. after he was removed from Wrigley's care.

This circumstance simply falls outside the scope ofthe statute.

      To understand why,it is important to consider former RCW 26.44.050 within

the context of Washington's comprehensive child welfare "statutory scheme as a

whole."         166 Wn.2d at 578.


      The legislature first provided for child welfare services in 1965. See Laws of

1965, ch. 30,§ 2("The purpose ofthis chapter is to safeguard, protect and contribute

to the welfare ofthe children ofthe state, through a comprehensive and coordinated

program ofpublic child welfare services."). In the 50 years since,the legislature has

updated and expanded Washington's "comprehensive statutory framework"


                                         -10-
Wrigley v. State, 96830-6(Stephens, CJ., concurring)




governing Washington's child welfare system. H.B.H. v. State, 192 Wn.2d 154,164,

429 P.3d 484(2018)(citing chs. 13.34 RCW(dependency and termination ofparent-

child relationship), 26.44 RCW (abuse of children), 74.13 RCW (child welfare

services), 74.15 RCW (care of children, expectant mothers, persons with

developmental disabilities)). "Balancing the interests of parents, children, and the

State," Washington's child welfare laws recognize that "while parents have a

fundamental liberty interest in the care and custody of their children, the State has

an equally compelling parens patriae interest in protecting the physical, mental, and

emotional health of children in this state." H.B.H., 192 Wn.2d at 163-64 (citing In

re Dependency ofSchermer, 161 Wn.2d 927,941,169 P.3d 452(2007)). The central

purpose of Washington's statutory scheme is "to safeguard, protect, and contribute

to the welfare of the children of the state." RCW 74.13.010. To this end, when a

parent's actions "seriously conflict with the physical or mental health of the child,"

the State has both a "right and responsibility to intervene to protect the child" by

removing them from their parent's custody. In re Welfare ofSumey,94 Wn.2d 757,

762,621 P.2d 108 (1980).

      An essential part of Washington's "detailed statutory scheme authorizes the

State to remove a child from the family home,take the child into state custody, and

declare the child 'dependent' when doing so is in the best interest and safety of the


                                        -11-
Wrigley v. State, 96830-6(Stephens, CJ., concurring)




child."          192 Wn.2d at 164-65 (footnote omitted)(citing RCW 26.44.010;

Schermer, 161 Wn.2d at 942). These dependency proceedings are initiated when

the State receives a report regarding the possible occurrence of child abuse or

neglect, which triggers the State's duty to investigate such allegations under former

RCW 26.44.050. See H.B.H.^\92 Wn.2d at 165 ("The dependency process is

initiated when DSHS [Department of Soeial and Health Services] receives a report

that a ehild has been abused, neglected, or abandoned." (citing RCW 26.44.050)).

"Upon receiving the report, DSHS assigns a social worker to investigate the

allegations[ and i]fthere appears to be merit to the allegations ofabuse and the child

is in immediate danger, the social worker may file a dependency petition with the

juvenile eourt to remove the child from the family home." Id. (eiting RCW

13.34.040(1)).

      Once a child has been taken into custody pursuant to former RCW 26.44.050,

the State must make reasonable efforts to inform the child's parents of its decision

and rationale. RCW 13.34.062. Within 72 hours, the juvenile court must hold a

shelter eare hearing to determine whether the ehild can be safely returned home

while the dependency process is ongoing or whether the child should be placed

elsewhere. RCW 13.34.065(1). Washington law requires the State to release a ehild

alleged to be dependent into the care ofa parent, guardian, or legal custodian, unless


                                        -12-
Wrigley v. State, 96830-6(Stephens, C.J., concurring)




such release would present a threat of substantial harm to the child. RCW

13.34.065(5)(a)(ii)(B). While the child is safely in shelter care, the State and the

juvenile court work to determine where the child should be permanently placed. See

RCW 13.34.130. When the State initiates a dependency proceeding after an

investigation under former RCW 26.44.050, it is a party to the proceeding and owes

a duty of candor to the court. As such, the State has a responsibility to fully and

accurately inform the court of evidence it uncovers when evaluating the suitability

of potential placements.

      The State's duty to evaluate the suitability of a potential placement is separate

and distinct from the State's duty to investigate allegations of child abuse under

former RCW 26.44.050. These duties arise in different contexts and at different


times during the dependency process. The State's duty to investigate under former

RCW 26.44.050 triggers the State's intervention into an allegedly abusive family

unit and so necessarily precedes the placement decision process. The duty to

investigate under former RCW 26.44.050 cannot arise within the dependency and

placement process itself. Rather, once the State has investigated a report under

former RCW 26.44.050 and concluded the child should be removed and placed

elsewhere, its investigation into potential placement options must be conducted




                                         -13-
Wrigley v. State, 96830-6(Stephens, C.J., concurring)




pursuant to RCW 13.34.065 and other portions of Washington's comprehensive

child welfare laws, and consistent with ordinary standards of care.

      Here, the State's investigation into Viles as a suitable parent to take custody

of A.A. was conducted pursuant to duties other than those prescribed by former

RCW 26.44.050. In its briefing at summaryjudgment,the State suggested that RCW

13.34.065 might be applicable. See CP at 50("At most,[the investigation into Viles]

might be seen as an investigation under RCW 13.34.065(5)...."). However,it was

Jessica and Jared Wrigley who were the subjects ofinvestigation under former RCW

26.44.050 when the State initially received reports of suspected abuse and neglect.

Wrigley's warnings about Viles came during ongoing shelter care and placement

proceedings, and concerned the risks of a particular placement for A.A., not a report

triggering the State's duties under former RCW 26.44.050.

      Consequently, I would hold that the implied cause of action we have

recognized under former RCW 26.44.050 does not encompass Wrigley's claim of

negligent investigation based on warnings she gave as to placing A.A. with Viles.

See M.W.,\A9 Wn.2d at 598("Because the cause ofaction ofnegligent investigation

originates from the statute, it is necessarily limited to remedying the injuries the

statute was meant to address."). That holding fully resolves this appeal, and we

should say no more.



                                         -14-
Wrigley v. State, 96830-6 (Stephens, CJ., concurring)




      B, The Majority Errs by Answering a Question We Should Not Reach

      Today's majority goes beyond interpreting former RCW 26.44.050 and opines

that no allegation offuture abuse or neglect—^regardless how serious or certain such

allegation may be—is sufficient to trigger the State's duty to investigate. There is

no need to announce so categorical a proposition, and the majority goes too far by

foreclosing a potentially valid cause of action under this or related statutes.

      There may well be cases in which allegations offuture abuse are sufficient to

trigger the State's duty under former RCW 26.44.050. Imagine a child telling her

teacher that her father would beat her that night because she failed her spelling test.

That teacher is a mandatory reporter under RCW 26.44.030, and it stands to reason

that a report ofsuch an imminent threat ofabuse may well trigger the State's duty to

investigate under RCW 26.44.050.1 cannot agree with the majority's suggestion that

the State would have no obligation to initiate proceedings to protect a child under

these circumstances. We should decide that question when it is squarely before us,

and not before.


      I recognize that the State asserts the argument the majority relies on in

rejecting Wrigley's statutory claim. It focuses on the past tense verbiage in the

statute to argue that the State's duty to investigate can never be triggered unless the

alleged abuse has actually occurred. See majority at 13. In my view, this reading of


                                         -15-
Wrigley v. State, 96830-6 (Stephens, CJ., concurring)




the statute elevates form over substance; we must read the statute in consideration

ofits purpose, and not wooden rules of grammar. Moreover, use ofthe past tense in

this context does not denote that abuse must have already occurred. A more natural

reading is that it speaks to the State's duty when it receives any report of abuse or

neglect. Such reports will certainly involve a wide range of circumstances. We

should not artificially constrict the statute's reach, especially when this is entirely

unnecessary to resolving the present appeal.

                                   CONCLUSION


      Because former RCW 26.44.050 governs when the State initiates an

investigation into allegations of child abuse or neglect and does not address

placement decisions once a child is in the State's protective custody, I would hold

Wrigley's warnings about Viles were not a "report" under that statute and therefore

cannot support a claim under its implied right of action. I concur because this

conclusion is logically prior to the question of whether allegations offuture abuse or

neglect may trigger the State's duty to investigate under former RCW 26.44.050,

and so I would not answer that question today. But I agree with the majority on one

essential point: today's decision does not disturb the unpublished portion of the

Court of Appeals decision directing the trial court to allow Wrigley to amend her




                                         -16-
Wrigley v. State, 96830-6(Stephens, CJ., concurring)




complaint to add alternative claims and theories of liability, including statutory and

common law negligence claims.




                                        -17-
Wrigley v. State, 96830-6 (Stephens, C.J., concurring)




                                        -18-